DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 09 February 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 February 2022.

Specification
The disclosure is objected to because of the following informalities:  Paragraphs 36-38 contain pixelated characters which are difficult to read and should be amended for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 recite “A high-strength” nickel coating and the term “high-strength” renders the claims indefinite as this is a term of degree and neither the claims nor the specification provide a standard for measuring that degree.  As such, the public is not appropriately appraised of the scope of the claims.  See MPEP 2173.05 (I).
Claim 1 recites “single-crystal-like nickel” and this is a subjective term which renders the claims indefinite as it is unclear from the claim and specification as to what this term encompasses.  It is unclear how close to “single-crystal” and simultaneously how far from “single-crystal” the nickel coating must be to qualify as “single-crystal-like” (e.g. is it single-crystal or not, and if not, how close) and therefore the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (TW201542888 – machine translation).
Considering claim 1, Chen teaches an electrodeposited nano twin-crystal nickel metal layer with a preferred (111) orientation and a method of manufacturing thereof (Paragraph 1).  The nano-twin nickel layer is at least 50% in the (111) plane and comprises crystal grains connected to each other stacked in the (111) axis direction and the angle between adjacent nickel grains is 0-20˚ (i.e. comprises stacking faults).  Further, the nickel layer is taught to be formed by electroplating the nickel on a Cu(111) copper crystal sublayer (Paragraph 17) where the electroplating is conducted with a nickel salt, sulfuric acid, an organic additive with a current density of 1-12 A/dm2 with high speed pulses (Paragraphs 23-24; Claim 10).  This is substantially identical to the conditions which applicant discloses as forming the instantly claimed high-strength nickel coating in Paragraph 31 of the originally filed specification. 
While not expressly teaching the claimed high-strength nickel coating where the coating is single-crystal-like as claimed, due to indefiniteness as outlined above and in view of the substantially identical nano twin-crystal nickel coated product and method of formation disclosed by Chen, Chen is considered to anticipate and/or render obvious the instant claims as product and its properties are inseparable, absent an objective showing.  See MPEP 2112.
Considering claim 2, Figure 4 (reproduced below) of Chen teaches spacing between the nanotwins within the claimed range.

    PNG
    media_image1.png
    364
    573
    media_image1.png
    Greyscale

Considering claim 3, Figure 4 above depicts where the boundaries between nanotwins are substantially parallel to the interface of the substrate and coating.
Considering claim 4, Figure 4 above depicts where the boundaries between nanotwins are inclined relative to the substrate.
Considering claims 5-7, Chen teaches where the Ni layer is formed on a copper seed layer on a silicon substrate and where the surfaces of the copper may be 100% oriented in the (111) plane (Paragraphs 17-18 and 59-60) (i.e. single crystal copper).
Considering claims 8-9, Chen does not teach the claimed yield stress or flow stress.  However, as outlined above, Chen teaches a substantially identical nano twinned nickel coating as that which is claimed and disclosed and one would reasonably expect the coating of Chen to possess the claimed yield stress and flow stress as a 
Considering claim 10, Figure 4 above of Chen teaches an exemplary thickness of about 3.5 microns (Paragraph 67).  See MPEP 2131.03 and 22144.05.
Considering claim 11, Chen teaches where the nano-twin nickel layer is part of an integrated circuit, etc. (Paragraph 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sim et al. (US 2020/0055735) teaches a Ni-Mo-W nanotwinned coating.  Liu et al (Acta Materialia – NPL) teaches Cu/Ni multilayered films similar to that which is disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784